Dismissed and Memorandum Opinion filed July 3, 2007







Dismissed
and Memorandum Opinion filed July 3, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00205-CV
____________
 
MICHAEL SCOTT, Appellant
 
V.
 
US BANK, N.A., Appellee
 
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 883674
 

 
M E M O R A N D U M   O P I N I O N




According
to information provided to this court, this is an appeal from a judgment signed
February 22, 2007.  The notice of appeal was filed March 2, 2007.  To date, the
filing fee of $125.00 has not been paid.    See Tex. R. App. P. 5 (requiring payment of fees in civil
cases); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998)
(listing fees in court of appeals).  No evidence that appellant has established indigence has
been filed.  See Tex. R. App. P. 20.1. 
The court sent appellant past due notices on March 27, 2007, and April 26,
2007.  No response was filed.  Therefore, the court ordered appellant to pay
the filing fee.  The order stated that if appellant failed to pay the filing
fee or provide proof of indigence by June 11, 2007, the appeal would be
dismissed.  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice or order from clerk requiring response or other action within
specified time).  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed July 3,
2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.